NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RABAH SELMANE,                                  No.    15-72519

                Petitioner,                     Agency No. A205-802-055

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 12, 2018**
                               San Francisco, California

Before: McKEOWN and BEA, Circuit Judges, and BENITEZ,*** District Judge.

      Rabah Selmane, a native and citizen of Algeria, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
Immigration Judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      We review adverse credibility determinations under the substantial evidence

standard. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). The BIA’s

finding of ineligibility for relief will be reversed only if the evidence “compels” the

reversal. Tang v. Gonzales, 489 F.3d 987, 990 (9th Cir. 2007).

      Under the REAL ID Act, the BIA may make an adverse credibility

determination after considering “the totality of circumstances, and all relevant

factors.” Shrestha, 590 F.3d at 1040 (internal quotation marks omitted). Relevant

factors include an applicant’s demeanor, candor, and responsiveness, as well as

inconsistencies in oral and written statements. Id. “[E]ven minor inconsistencies

that have a bearing on a petitioner’s veracity may constitute the basis for an

adverse credibility determination.” Ren v. Holder, 648 F.3d 1079, 1089 (9th Cir.

2011).

      Substantial evidence supports the BIA’s adverse credibility determination.

The BIA considered a variety of factors in making its determination, including

Selmane’s demeanor during the hearings, his unresponsive testimony, and his


1
 Selmane does not appeal the denial of his CAT application. Accordingly, this
claim has been waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.
1996).

                                          2
inconsistent statements. The BIA pointed to two primary points of inconsistency.

First, Selmane provided inconsistent statements about where he was employed.

When given the opportunity to explain this discrepancy, Selmane had difficulty

articulating a reason, and eventually responded that he did not know why he wrote

down two different places of employment.

      Second, Selmane provided inconsistent statements with regard to the events

that transpired during his kidnapping by al-Qaida. In one account, Selmane claims

he was approached by three members of al-Qaida, who demanded that he give

them the medication he was delivering to the village, while another account states

that he was approached by a driver and a passenger after delivering the medication.

      Additionally, the BIA noted that Selmane’s failure to provide corroborating

evidence further undermined his credibility. Specifically, Selmane failed to

provide the list of medications demanded by al-Qaida despite being requested to do

so and testifying that he could. Considering the totality of the circumstances,

substantial evidence supports the BIA’s adverse credibility determination.

      Because substantial evidence supports the BIA’s adverse credibility

determination, we need not address whether Selmane adequately established a

nexus between his fear of persecution and a protected ground. Without credible

testimony or corroborating evidence, Selmane necessarily failed to meet his burden

of proving he qualifies for asylum. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th


                                          3
Cir. 2003). Additionally, because Selmane failed to establish eligibility for

asylum, he has not met “the higher burden of proving” he is entitled to withholding

of removal. Kumar v. Gonzales, 439 F.3d 520, 525 (9th Cir. 2006).

      PETITION DENIED.




                                          4